[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants, Gus and Paula Coutras, in this foreclosure action have applied, under G.S. § 49-31d et seq., for protection from foreclosure. On January 21, 1997, the court held an evidentiary hearing on this application.
The parties agree and concede that the protection provisions of § 49-31d seq. only pertain to foreclosure actions by a "lender" as that term is defined by § 49-31d (5). In that definition, a "lender" means "any person who makes or holds mortgage loans in the ordinary course of business and who is the holder of any first mortgage on residential real estate which is the subject of a foreclosure action".
The court finds that the plaintiffs, Peter and Alice Theodor, are not lenders under this definition. The plaintiffs are the defendants' uncle and aunt. Peter is a retired greens keeper, and Alice is a realtor. The plaintiffs lent money to the defendant to allow them to purchase a home which they would have been unable to purchase otherwise. Alice has loaned money secured by a mortgage only once before, in 1984, in her twenty-five years as a realtor. The loan to the defendant was made to assist family members rather than as part of either plaintiffs' business. Clearly, neither plaintiff makes or holds mortgage loans on a CT Page 1394 day-to-day basis.
Because the plaintiffs fall outside the statutory definition of lenders, the application is denied.
Sferrazza, J.